DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/09/2021 has been entered.
 
Response to Amendment
Regarding the amendment filed 02/21/2021: Claims 1 and 4 are pending. Claims 2-3 and 9 have been cancelled.  Claims 5-8 are withdrawn.

Response to Arguments
Objection to the Specification
Applicant's arguments regarding the objection of claims 1 and 3-4 have been fully considered and are persuasive.  Therefore the objection has been withdrawn.
Rejection Under 35 USC 112
Applicant's arguments regarding the rejection of claims 1 and 3-4 under 35 U.S.C. 112 have been fully considered and are persuasive.  Therefore the rejection has been withdrawn.
Claim Objections



Rejection Under 35 USC 103
Applicant's arguments regarding the rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Torreiter et al (US 2015/0008949 A1, heretofore referred to as Torreiter) in view of Zhou et al(US 2003/0080764 A1, heretofore referred to as Zhou) have been fully considered and are persuasive. Therefore the rejection has been withdrawn.
Applicant's arguments regarding the rejection of claim 3-4 under 35 U.S.C. 103 as being unpatentable over Torreiter et al (US 2015/0008949 A1) in view of Zhou et al (US 2003/0080764 A1) in view of lwahashi et al (US 2001/0051396 A1, heretofore referred to as lwahashi) have been fully considered and are persuasive. Therefore the rejection has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Claims 5-8 are now cancelled.

Allowable Subject Matter
Claims 1 and 4 are allowed.
The following is an examiner’s statement of reasons for allowance: In claim 1, the specific limitations of  “… the pattern including at least two micro-solder connections in which a distance 
Claims 4 is allowed for depending from allowable claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

               The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
               - Aldaz et al teaches a probe contact system but does not teach “… the pattern including at least two micro-solder connections in which a distance between a center of a micro-solder connection to a center of an adjacent micro-solder connection is of a distance of approximately 62 um… six (6) raised contact points located around the periphery of the circular base, wherein the raised contact points have an outer side aligned with an outer side of the circular base and a width less than a width of the circular base, and wherein the raised contact points are separated by 30 degrees.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM S CLARKE/Examiner, Art Unit 2867                                                                                                                                                                                                        

/SON T LE/Primary Examiner, Art Unit 2863